EXHIBIT 10.1

 

CONSENT SOLICITATION STATEMENT

 

SPECIAL DEVICES, INCORPORATED

 

Solicitation of Consents to Proposed Amendments to
the Indenture Governing

 

11 3/8% SENIOR SUBORDINATED NOTES DUE 2008, SERIES A
11 3/8% SENIOR SUBORDINATED NOTES DUE 2008, SERIES B
(CUSIP No. 847409AC3)

 

 

This Consent Solicitation, as defined below, will expire on the earlier of: (i)
the date on which the Requisite Consents, as defined below, have been received,
or (ii) 5:00 p.m., New York City time, on May 27, 2005, or such later time and
date to which the Consent Solicitation is extended (such time and date, the
“Expiration Date”).  Consents may be revoked at any time on or prior to the
Expiration Date, but not thereafter.  Provided SDI obtains the Requisite
Consents, SDI intends to execute the Supplemental Indenture, as defined below,
containing the Proposed Amendments, as defined below, on or promptly following
the Expiration Date.

 

Special Devices, Incorporated, a Delaware corporation (“SDI”), is furnishing
this Consent Solicitation Statement (as the same may be amended or supplemented
from time to time, the “Statement”) and the accompanying form of the Letter of
Consent (the “Consent” and, together with the Statement and other documents
related to the Consent Solicitation, as defined below, the “Consent Documents”)
to the holders of record (each, a “Holder” and, collectively, the “Holders”) at
the close of business on April 21, 2005 (the “Record Date”) of its outstanding
11 3/8% Senior Subordinated Notes due 2008, Series A and Series B (collectively,
the “Senior Notes”), in connection with a solicitation (the “Consent
Solicitation”) of Consents to certain proposed amendments (the “Proposed
Amendments”) to the Indenture, dated as of December 15, 1998, as supplemented
and amended by the First Supplemental Indenture, dated as of December 15, 1998,
and the Second Supplemental Indenture, dated as of September 21, 2000
(collectively, the “Indenture”), among SDI Acquisition Corp., a Delaware
corporation which merged into SDI on December 15, 1998 with SDI assuming all
liabilities of SDI Acquisition Corp. under the Indenture as a surviving company,
as Issuer, the Guarantors named in the Indenture and The Bank of New York, a New
York banking corporation, as Successor Trustee (the “Trustee”).  All capitalized
terms used herein but not defined in this Statement have the meaning ascribed to
them in the Indenture.

 

The principal purpose of the Consent Solicitation is to eliminate SDI’s
obligation under the Indenture to file Quarterly and Annual Reports on Form 10-Q
and 10-K, respectively, and Current Reports on Form 8-K with the Securities and
Exchange Commission (“SEC”).  See

 

The date of this Statement is April 26, 2005

 

--------------------------------------------------------------------------------


 

“Proposed Amendments to the Indenture” for a description of the Proposed
Amendments.  See “Certain Significant Considerations” for a discussion of
certain factors that should be considered in evaluating the consequences of the
adoption of the Proposed Amendments.

 

The written consent of the Holders of at least a majority in the principal
amount of the outstanding Senior Notes (the “Requisite Consents”) is required
pursuant to the terms of the Indenture for the Proposed Amendments to be
approved and binding on the Holders or any subsequent holder of the Senior
Notes.  Only Holders of the Senior Notes as of the close of business on the
Record Date, as reflected in the records of the Trustee, are eligible to consent
to the Proposed Amendments.  As of the Record Date, $73,594,000 in aggregate
principal amount of the Senior Notes was outstanding.  SDI will accept all
properly completed, executed and dated Consents received by the Depositary, as
defined below, on or prior to the Expiration Date.

 

In the Consent Solicitation, SDI is seeking Consents to all of the Proposed
Amendments to the Indenture as a single proposal.  Accordingly, any Consent
purporting to consent only to some of the Proposed Amendments shall constitute
the Holder’s approval of all of the Proposed Amendments.  Provided SDI receives
the Requisite Consents, the Proposed Amendments will be effected by a third
supplemental indenture (the “Supplemental Indenture”) attached hereto as
Appendix A.  On or promptly following the Expiration Date and upon receipt of
the Requisite Consents, SDI intends to execute the Supplemental Indenture
containing the Proposed Amendments.  If the Consent Solicitation is terminated
or withdrawn, the Indenture will remain in effect in its present form.

 

SDI appointed the Trustee as depositary (the “Depositary”) for Consents with
respect to the Consent Solicitation and SDI will act as information agent (the
“Information Agent”) with respect to the Consent Solicitation.

 

Neither SDI nor the Trustee makes any recommendation as to whether or not
Holders should deliver Consents to the Proposed Amendments in response to the
Consent Solicitation.

 

ii

--------------------------------------------------------------------------------


 

IMPORTANT INFORMATION

 

Any Holder desiring to consent to the Proposed Amendments should complete and
sign the Consent (or a facsimile thereof) in accordance with the instructions
set forth in the Consent Documents and mail or deliver such manually signed
Consent (or such manually signed facsimile thereof) and any other documents
required by the Consent Documents to the Depositary at the address set forth on
the back cover of this Statement.  Beneficial owners whose Senior Notes are
registered in the name of a broker, dealer, commercial bank, trust company or
other nominee must contact such broker, dealer, commercial bank, trust company
or other nominee if they desire to deliver Consents with respect to the Senior
Notes so registered and instruct the nominee to deliver Consents on the
beneficial owner’s behalf.  See “Procedures for Delivering Consents.”

 

The Depositary Trust Company (“DTC”) participants that hold the Senior Notes on
behalf of beneficial owners of the Senior Notes through DTC are authorized to
consent to the Proposed Amendments as if they were Holders.  To effect a
consent, DTC participants should follow the procedures set forth in “Procedures
for Delivering Consents.”  Holders delivering Consents will not be obligated to
pay fees, commissions or other expenses of the Depositary.

 

Requests for additional copies of the Consent Documents and questions and
requests for assistance relating to the Consent Documents may be directed to the
Information Agent at the address and telephone number set forth on the back
cover of this Statement.  Beneficial owners may also contact their broker,
dealer, commercial bank, trust company or other nominee to obtain additional
copies of the Consent Documents.

 

This Statement does not constitute a solicitation of Consents in any
jurisdiction in which, or to or from any person to or from whom, it is unlawful
to make such solicitation under applicable federal securities or blue sky laws. 
The delivery of this Statement shall not under any circumstances create any
implication that the information contained herein is correct as of any time
subsequent to the date hereof or that there has been no change in the
information set forth herein or in any attachments hereto or in the affairs of
SDI or any of its affiliates since the date hereof.

 

The Statement is accompanied by a copy of SDI’s Annual Report on Form 10-K for
the fiscal year ended October 31, 2004 and a copy of SDI’s Quarterly Report on
Form 10-Q for the quarter ended January 30, 2005, which are incorporated by
reference into this Statement, and a copy of SEC comment letters and SDI’s
responses dated March 17, 2005 and March 31, 2005, respectively.

 

No person has been authorized to give any information or to make any
representation not contained in this Statement, or incorporated by reference
into this Statement, and, if given or made, such information or representation
may not be relied upon as having been authorized by SDI or the Trustee.

 

This Statement has not been approved or disapproved by the SEC or any state
securities commission nor has the SEC or any state securities commission passed
upon the fairness or merits of such transaction nor upon the accuracy or
adequacy of the

 

iii

--------------------------------------------------------------------------------


 

information contained in the Consent Documents.  Any representation to the
contrary is unlawful.

 

This Consent Solicitation is made subject to the terms and conditions set forth
in the Consent Documents.  The Consent Documents contain important information
which should be read carefully before any decision is made with respect to the
Consent Solicitation.

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Summary

 

Available Information

 

Documents Incorporated by Reference

 

Statement Regarding Forward-Looking Statements

 

SDI

 

Purpose and Background of the Consent Solicitation

 

Proposed Amendments to the Indenture

 

Certain Significant Considerations

 

Principal Terms of the Consent Solicitation

 

General

 

Requisite Consents

 

Record Date

 

Expiration; Extension; Amendment; Termination

 

Effective Date of the Proposed Amendments

 

Procedures for Delivering Consents

 

General

 

Determination of Validity

 

Revocation of Consents

 

United States Federal Income Tax Considerations

 

Depositary and Information Agent

 

Fees and Expenses

 

Miscellaneous

 

Appendix A —Supplemental Indenture

 

 

v

--------------------------------------------------------------------------------


 


SUMMARY

 

The following summary is qualified in its entirety by reference to, and should
be read in conjunction with, the information appearing elsewhere or incorporated
by reference in the Consent Documents.  Each of the capitalized terms used in
this Summary and not defined herein has the meaning set forth elsewhere in this
Statement or in the Indenture. 

 

Company

 

Special Devices, Incorporated.

 

 

 

Senior Notes

 

11 3/8% Senior Subordinated Notes due 2008, Series A and Series B, of which
$73,594,000 in aggregate principal amount was outstanding as of the Record Date.

 

 

 

Consent Solicitation

 

SDI is seeking Consents from the Holders to the Proposed Amendments to the
Indenture. Each Holder who consents to the Proposed Amendments by delivering
Consents in accordance with the procedures set forth in the Consent Documents on
or prior to the Expiration Date shall be deemed to have validly consented to the
Proposed Amendments. See “Principal Terms of the Consent Solicitation.”

 

 

 

Expiration Date

 

The Consent Solicitation will expire on the earlier of: (i) the date on which
the Requisite Consents have been received, or (ii) 5:00 p.m., New York City
time, on May 27, 2005, or such later time and date to which the Consent
Solicitation is extended.

 

 

 

Purpose of the Consent Solicitation

 

The principal purpose of the Consent Solicitation is to eliminate SDI’s
obligation to file with the SEC Quarterly and Annual Reports on Form 10-Q and
Form 10-K, respectively, and Current Reports on Form 8-K.

 

 

 

Proposed Amendments

 

If the Consent Solicitation is consummated, Sections 4.12 and 13.02 of the
Indenture will be amended by (i) deleting SDI’s obligation to file periodic and
current reports with the SEC and providing that quarterly and annual reports,
which will contain certain financial and other information required to be
included in the periodic reports filed with the SEC, will be sent to the Trustee
and holders of the Senior Notes and (ii) updating certain contact information,
respectively. For a detailed description of the Proposed Amendments to the
Indenture, see “Proposed Amendments to the Indenture.”

 

--------------------------------------------------------------------------------


 

Requisite Consents

 

The written consent of the Holders of at least a majority in the principal
amount of the outstanding Senior Notes is required to adopt the Proposed
Amendments.

 

 

 

Effect of Proposed Amendments on Senior Notes

 

If the Requisite Consents are received and the Proposed Amendments become
effective, holders of the Senior Notes will no longer have the benefit of
receiving copies of or otherwise having access to the periodic and current
reports on Forms 10-K, 10-Q and 8-K that SDI is required to file with the SEC as
of the date hereof. If the Proposed Amendments are approved by Holders of the
Senior Notes, the quarterly and annual reports that SDI will continue sending to
the Trustee and holders of the Senior Notes will contain less information than
the periodic reports that SDI has been filing with the SEC in compliance with
Section 4.12 of the Indenture. See “Certain Significant Considerations” for
considerations relevant to the Consent Solicitation.

 

 

 

Conditions of the Consent Solicitation

 

SDI reserves the right to: (i) extend or amend the Consent Solicitation at any
time on or prior to the Expiration Date; or (ii) terminate the Consent
Solicitation prior to the effectiveness of the Proposed Amendments. See
“Principal Terms of the Consent Solicitation.”

 

 

 

Procedures for Delivering Consents

 

Consents and any other required documents should be sent to the Depositary in
accordance with the instructions set forth in the Consent Documents. See
“Procedures for Delivering Consents.”

 

 

 

Revocation Rights

 

Consents may be revoked at any time on or prior to the Expiration Date, but not
thereafter. To validly revoke Consents delivered in connection with the Consent
Solicitation, Holders must follow the procedures set forth in “Revocation of
Consents.”

 

2

--------------------------------------------------------------------------------


 

Federal Income Tax Consequences

 

For a discussion of the United States federal income tax considerations of the
Consent Solicitation, see “United States Federal Income Tax Considerations.”
Each Holder should consult with the Holder’s own tax advisors for a full
understanding of the tax consequences of the Consent Solicitation.

 

 

 

Depositary

 

The Trustee is serving as Depositary in connection with the Consent
Solicitation. Its contact information appears on the back cover of this
Statement.

 

 

 

Information Agent

 

SDI is serving as Information Agent in connection with the Consent Solicitation.
Requests for additional copies of and questions related to the Consent Documents
should be directed to the Information Agent. Its contact information appears on
the back cover of this Statement.

 

3

--------------------------------------------------------------------------------


 


AVAILABLE INFORMATION

 

SDI is not subject to the information and reporting requirement of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  However, SDI
has been filing Annual, Quarterly and Current Reports on Form 10-K, 10-Q and
8-K, respectively, and other information with the SEC in compliance with Section
4.12 of the Indenture.  Such reports and other information (including the
documents incorporated by reference into this Statement) may be inspected and
copied at the SEC’s Public Reference Room at 450 Fifth Street, N.W., Washington,
D.C.  20549.  Please call the SEC at 1-800-SEC-0330 for information on the
operation of the Public Reference Room.  SDI’s filings with the SEC are also
available at the Internet site http://www.sec.gov maintained by the SEC.  Except
as indicated below, information on this website is not and should not be
considered part of the Statement and is not incorporated by reference into this
Statement.

 


DOCUMENTS INCORPORATED BY REFERENCE


 

The following documents filed by SDI with the SEC since October 31, 2004 are
incorporated into this Statement by reference:

 

•                  Annual Report on Form 10-K for the fiscal year ended October
31, 2004;

 

•                  Quarterly Report on Form 10-Q/A for the quarter ended August
1, 2004;

 

•                  Current Report on Form 8-K dated January 31, 2005; and

 

•                  Quarterly Report on Form 10-Q for the quarter ended January
30, 2005.

 

All documents subsequently filed by SDI prior to the expiration or termination
of the Consent Solicitation shall be deemed to be incorporated by reference into
this Statement and to be a part hereof.  Any statement contained in this
Statement or in a document incorporated or deemed to be incorporated by
reference herein shall be deemed to be modified or superseded for purposes of
this Statement to the extent that a statement contained herein or in any other
subsequently filed document, which also is, or is deemed to be, incorporated by
reference herein, modifies or supersedes any such statement.  Any such statement
so modified or superseded shall not be deemed, except as so modified or
superseded, to constitute a part of this Statement.

 

The Statement is accompanied by a copy of SDI’s Annual Report on Form 10-K for
the fiscal year ended October 31, 2004 and a copy of SDI’s Quarterly Report on
Form 10-Q for the quarter ended January 30, 2005, which are incorporated by
reference into this Statement, and a copy of SEC comment letters and SDI’s
responses dated March 17, 2005 and March 31, 2005, respectively.

 

The Information Agent will provide without charge to each Holder to whom this
Statement is delivered, upon the written or verbal request of such Holder, a
copy of any and all documents incorporated by reference into this Statement,
other than exhibits to such documents (unless such exhibits are specifically
incorporated by reference into such documents).  Requests

 

4

--------------------------------------------------------------------------------


 

for such documents should be directed to the Information Agent at its address
and telephone number set forth on the back cover of this Statement.

 


STATEMENT REGARDING FORWARD-LOOKING STATEMENTS


 

Except for any historical information contained herein, the matters discussed in
this Statement (including the documents incorporated by reference) contain
certain forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995.  These forward-looking statements relating to
SDI’s business are based on the beliefs of management as well as assumptions
made by and information currently available to management.  For example, the
words “anticipates,” “believes,” “estimates,” “expects,” “plans,” “intends” and
similar expressions, as they relate to SDI’s operations, are intended to
identify forward-looking statements.  Such statements reflect SDI’s current
views with respect to future events and are subject to certain risks,
uncertainties and assumptions that could cause actual results to differ
materially from those expressed in any forward-looking statement.  Should one or
more of these risks or uncertainties materialize, or should underlying
assumptions prove incorrect, actual results may vary materially from those
described herein as anticipated, believed, estimated or expected.  SDI does not
intend to update these forward-looking statements.

 


SDI


 

SDI is a designer and manufacturer of highly reliable precision engineered
pyrotechnic devices.  These devices are used predominantly in vehicle airbag and
other automotive safety systems.  SDI’s primary products are initiators, which
function like an “electrical match” to ignite the gas generating charge in an
automotive airbag system.

 

SDI’s Automotive Products Division is an independent supplier of initiators sold
to leading domestic and foreign automotive airbag system manufacturers.  Those
manufacturers use SDI’s product in the assembly of integrated airbag safety
systems, which they then sell to automobile original equipment manufacturers. 
SDI’s Automotive Division accounted for virtually all of SDI’s consolidated net
sales and assets as of and for the year ended October 31, 2004.

 

Following the expiration of certain noncompete agreements in select aerospace
and military market segments, SDI has been developing internal capabilities for
an emerging Aerospace Division to reenter these markets.  During the third
quarter of 2004, SDI began bidding on contracts in these markets and during the
fourth quarter of 2004 shipped a small commercial order under $0.1 million to a
customer in these markets.  SDI expects to continue to pursue opportunities in
this business.  SDI has been working on test units of a new product line called
electronic ignition modules that will be sold to commercial mining and blasting
customers worldwide.  The initial shipments to customers are expected in 2005.

 

SDI’s principal executive offices are located at 14370 White Sage Road,
Moorpark, California  93021 and SDI’s phone number is (805) 553-1200.

 

5

--------------------------------------------------------------------------------


 


PURPOSE AND BACKGROUND OF THE CONSENT SOLICITATION


 

The principal purpose of the Consent Solicitation is to eliminate SDI’s
obligation under the Indenture to file Annual Reports on Form 10-K, Quarterly
Reports on Form 10-Q and Current Reports on Form 8-K with the SEC.  Although SDI
is not subject to the periodic reporting requirements set forth in Sections 13
or 15(d) of the Exchange Act, SDI has been preparing and filing with the SEC the
foregoing periodic and current reports in order to comply with the requirements
set forth in the Indenture.

 

In addition to filing periodic and current reports with the SEC, SDI is also
subject to certain regulatory requirements of the Sarbanes-Oxley Act of 2002
(the “Sarbanes-Oxley Act”) and SEC rules and regulations promulgated under the
Sarbanes-Oxley Act.  With the enactment of the Sarbanes-Oxley Act, SDI’s costs
of complying with the reporting obligations under the Exchange Act on the basis
of SDI’s contractual obligations under the Indenture will become significant as
consulting, accounting and legal costs increase significantly in light of new
SEC rules and regulations promulgated under the Sarbanes-Oxley Act.  The cost of
periodic reporting, including (i) filing Current Reports on Form 8-K to disclose
an increased number of reportable events, and (ii) evaluating the effectiveness
of and documenting SDI’s system of internal control over financial reporting and
disclosure controls and procedures required by the SEC rules and regulations
promulgated under the Sarbanes-Oxley Act, is burdensome to SDI, given SDI’s
market capitalization and revenues, compared to larger public companies and will
lead to significant increases in SDI’s annual accounting and legal costs.

 

SDI estimates that the annual costs of compliance with the foregoing
requirements were at least $400,000 in fiscal 2004, which include the costs
related to (i) annual audit and legal fees, (ii) SEC EDGAR printer costs, and
(iii) time devoted by SDI’s staff to the preparation and filing of periodic and
current reports with the SEC.

 

In addition, SDI estimates that one-time increased costs to document and test
SDI’s system of internal control over financial reporting will be approximately
between $450,000 to $700,000 in fiscal years 2005 and 2006.  These estimates
include costs related to (i) the retention of consultants to review, expand and
document the system of internal control over financial reporting and
documentation procedures, (ii) the hiring of additional SDI staff or an
additional professional to oversee the expanded process and documentation of
internal control over financial reporting, and (iii) additional audit fees to be
charged by SDI’s independent accountants during 2005 and 2006 to audit the new
system of internal control.

 

In addition, SDI anticipates incurring increased annual costs to document and
test internal control over financial reporting of approximately $300,000 on an
annual ongoing basis, which costs include SDI’s internal staff time and expenses
and increased audit fees related to internal control over financial reporting.

 

Since the enactment of the Sarbanes-Oxley Act, SDI has been weighing the
increased costs and compliance burdens against the value to SDI, its
stockholders and Holders of the Senior Notes of filing periodic and current
reports with the SEC in order to satisfy SDI’s contractual obligations under the
Indenture.  SDI does not have any class of equity securities registered under
the Exchange Act.  There were only 7 Holders of the Senior Notes as of the

 

6

--------------------------------------------------------------------------------


 

Record Date.  SDI believes that Holders of the Senior Notes may derive little
benefit from SDI’s obligation to file periodic and current reports with the SEC.

 

In addition, management devotes a significant amount of time and attention to
the preparation of the periodic and current reports required under the Exchange
Act and to compliance with the SEC rules and regulations promulgated under the
Sarbanes-Oxley Act.  Management believes this time could be spent more
efficiently on operating SDI’s business and evaluating business opportunities.

 

Moreover, once filed with the SEC, periodic and current reports on Form 10-K,
Form 10-Q and Form 8-K are publicly available and expose to the public a
considerable amount of potentially sensitive information concerning SDI,
including, but not limited to, SDI’s financial statements and notes to the
financial statements.  SDI believes that the filing of such information with the
SEC places SDI at a competitive disadvantage to its competitors that do not
publicly file such information.

 

If SDI obtains the Requisite Consents and upon the execution of the Supplemental
Indenture by SDI and the Trustee, SDI will no longer be required to file
periodic and current reports with the SEC and will no longer be subject to many
of the regulations imposed by the SEC pursuant to the Sarbanes-Oxley Act.  SDI
will provide the Trustee and holders of the Senior Notes with quarterly and
annual reports which will contain more limited information than the information
provided in the periodic reports filed by SDI with the SEC.  See “Certain
Significant Considerations.”

 

Compliance with rules and regulations promulgated by the SEC under the
Sarbanes-Oxley Act and the preparation of periodic and current reports involve
the above estimated costs and disclosure of certain sensitive information about
SDI’s operations.  SDI expects that if the Proposed Amendments become effective,
it will result in significant savings to SDI of the above estimated costs, will
allow its management to spend more time on business matters that bear a direct
relationship to SDI’s operations and profitability and will give SDI a
competitive advantage over its publicly held competitors.  SDI believes that
these savings and competitive advantages will ultimately benefit all holders of
the Senior Notes.  SDI is, therefore, requesting that the Holders consent to the
Proposed Amendments which would eliminate SDI’s obligation under the Indenture
to file periodic and current reports with the SEC.  See “Proposed Amendments to
the Indenture.”

 


PROPOSED AMENDMENTS TO THE INDENTURE


 

SDI is soliciting the Consents of the Holders to the Proposed Amendments and to
the execution and delivery by SDI of the Supplemental Indenture which will
effect the Proposed Amendments.  A copy of the Supplemental Indenture is
provided as Appendix A to this Statement.  All statements herein regarding the
substance of any provision of the Proposed Amendments, Supplemental Indenture
and the Indenture are qualified in their entirety by reference to the
Supplemental Indenture and the Indenture.  Copies of the Indenture are available
upon request from the Information Agent at the address and telephone number set
forth on the

 

7

--------------------------------------------------------------------------------


 

back cover of this Statement.  We urge you to read the text of the Supplemental
Indenture in its entirety.

 

Generally, the Proposed Amendments (i) delete or modify the covenants contained
in Section 4.12 of the Indenture relating to SDI’s obligation to file periodic
and current reports with the SEC and provide copies of such reports to the
Trustee and holders of the Senior Notes; and (ii) update the contact information
provided in Section 13.02 of the Indenture.  See “Certain Significant
Considerations” for a discussion of certain factors that should be considered in
evaluating the consequences of the adoption of the Proposed Amendments.

 

Section 4.12 of the Indenture in effect as of the date thereof provides as
follows:

 

Reports to Holders.  At all times from and after the earlier of (i) the date of
the commencement of an Exchange Offer or the effectiveness of the Shelf
Registration Statement (the “Registration Date”) and (ii) the date 180 days
after the Issue Date, in either case, whether or not the Company is then
required to file reports with the Commission, the Company will file with the
Commission (to the extent accepted by the Commission) annual reports containing
the information required to be contained in Form 10-K promulgated under the
Exchange Act, quarterly reports containing the information required to be
contained in Form 10-Q promulgated under the Exchange Act and from time to time
such other information as is required to be contained in Form 8-K promulgated
under the Exchange Act.  The Company will also be required (a) to supply the
Trustee and each Holder of Securities, or supply to the Trustee for forwarding
to each such Holder, without cost to such Holder, copies of such reports and
other documents within 15 days after the date on which the Company files such
reports and documents with the Commission or the date on which the Company would
be required to file such reports and documents if the Company were so required
and (b) if filing such reports and documents with the Commission is not accepted
by the Commission or is prohibited under the Exchange Act, to supply at the
Company’s cost copies of such reports and documents to any prospective Holder of
Securities promptly upon written request.  In addition, at all times prior to
the earlier of the Registration Date and the date 180 days after the Issue Date,
the Company will, at its cost, deliver to each Holder of the Securities
quarterly and annual reports substantially equivalent to those that would be
required by the Exchange Act.  Furthermore, at all times prior to the
Registration Date, the Company will supply at the Company’s cost copies of such
reports and documents to any prospective Holder of Securities promptly upon
written request and as required by Rule 144A(d)(4) under the Securities Act.

 

If the Consent Solicitation is consummated, the text of Section 4.12, as amended
by the Proposed Amendments, will provide as follows:

 

Reports to Holders.  The Company shall supply to the Trustee and each Holder of
Securities, or supply to the Trustee for forwarding to each such

 

8

--------------------------------------------------------------------------------


 

Holder, without cost to such Holder, (a) on a quarterly basis, no later than 45
days after the end of each of the first three fiscal quarters of each of the
Company’s fiscal years during which the Securities remain outstanding, the
information required by the following items of Form 10-Q as in effect on the
effective date of this Third Supplemental Indenture (which incorporates by
reference Regulations S-K and S-X of the Rules and Regulations of the Securities
and Exchange Commission) in the form of: (1) a quarterly report which includes:
(i) Item 2 of Part I of Form 10-Q; and (ii) Items 1, 2, 3 and 4 of Part II of
Form 10-Q; and (2) unaudited quarterly financial statements which comply with
the requirements of Item 1 of Part I of Form 10-Q; and (b) no later than 90 days
after the end of each of the Company’s fiscal years during which the Securities
remain outstanding, the information required by the following items of Form 10-K
as in effect on the effective date of this Third Supplemental Indenture (which
incorporates by reference Regulations S-K and S-X of the Rules and Regulations
of the Securities and Exchange Commission) in the form of: (1) an annual report
which includes: (i) Part I of Form 10-K, (ii) Items 6, 7, 7A and 9 of Part II of
Form 10-K, and (iii) Part III of Form 10-K; and (2) audited financial statements
which comply with the requirements of Item 8 of Part II of Form 10-K as well as
unaudited annual financial statements of any unconsolidated subsidiaries or
other entities if such separate financial statements would be required under
Rule 3-09 of Regulation S-X as in effect on the effective date of this Third
Supplemental Indenture, provided that, nothing contained herein shall require
the Company to provide audited financial statements of such unconsolidated
subsidiaries or other entities.  Notwithstanding any language to the contrary,
nothing in this Section 4.12 shall require the Company or its auditors to comply
with Item 4 of Part I of Form 10-Q or Item 9A of Part II of Form 10-K as in
effect on the effective date of this Third Supplemental Indenture or to review
the quarterly or annual reports described above unless such requirements are
imposed under generally accepted accounting principles or other accounting
pronouncements or are necessary in order for the auditors to provide an opinion
on the Company’s financial statements.  In addition, the Company shall make
available copies of such financial statements and reports to one or more market
makers in fixed income securities.  Delivery of such reports, information and
documents to the Trustee is for informational purposes only and the Trustee’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely exclusively on Officers’ Certificates).

 

If the Consent Solicitation is consummated, the contact information contained in
Section 13.02 of the Indenture will be updated as provided in the Supplemental
Indenture attached hereto as Appendix A.

 

9

--------------------------------------------------------------------------------


 

In the Consent Solicitation, SDI is seeking Consents to all of the Proposed
Amendments to the Indenture as a single proposal.  Accordingly, the delivery of
the fully completed and executed Consent by a Holder pursuant to the Consent
Documents shall constitute approval by such Holder of all of the Proposed
Amendments.  Upon the receipt of the Requisite Consents with respect to the
Proposed Amendments and the execution of the Supplemental Indenture, the Senior
Notes will be subject to the terms of the Indenture as modified by the
Supplemental Indenture.  If the Consent Solicitation is terminated, the Proposed
Amendments will have no effect on the Senior Notes or the Holders.

 


CERTAIN SIGNIFICANT CONSIDERATIONS


 

The following considerations, in addition to the other information described
elsewhere in this Statement, should be carefully considered by each Holder
before deciding whether to consent to the Proposed Amendments.

 

If the Proposed Amendments become effective, certain covenants to be set forth
in Section 4.12 of the Indenture, as described below, will be less restrictive
and will afford less protection to Holders than the covenants contained in
Section 4.12 of the Indenture as of the date hereof.  In particular, Section
4.12 of the Indenture will be amended to eliminate SDI’s obligation to file
Quarterly and Annual Reports on Form 10-Q and Form 10-K, respectively, and
Current Reports on Form 8-K with the SEC and to provide copies of such reports
to the Trustee and holders of the Senior Notes.  As a result, the amount of
information to be provided to holders of the Senior Notes upon the effectiveness
of the Proposed Amendments will be less than the amount of information currently
supplied by SDI and it will be more difficult for the holders of the Senior
Notes to obtain information about SDI.  Because SDI will cease filing the
foregoing periodic and current reports with the SEC, information about SDI that
is required to be included in such reports will no longer be available at the
SEC’s Internet site http://www.sec.gov.

 

SDI shall continue to provide to the Trustee and the holders of the Senior Notes
the following information: (a) on a quarterly basis, no later than 45 days after
the end of each of the first three fiscal quarters of SDI’s fiscal year, (i)
unaudited financial statements and notes to financial statements as required by
the SEC rules and regulations applicable to Item 1 of Part I of the Quarterly
Report on Form 10-Q in effect on the date of the execution of the Supplemental
Indenture; and (ii) a quarterly report which will contain management’s
discussion and analysis of financial condition and results of operations and a
description of SDI’s legal proceedings, unregistered sales of equity securities,
defaults upon senior securities and matters submitted to the vote of SDI’s
stockholders, as required by the SEC rules and regulations applicable to Item 2
of Part I and Items 1, 2, 3 and 4 of Part II, respectively, of the Quarterly
Report on Form 10-Q in effect on the date of the execution of the Supplemental
Indenture; and (b) no later than 90 days after the end of SDI’s fiscal year, (i)
audited financial statements and notes to financial statements as required by
the SEC rules and regulations applicable to Item 8 of Part II of the Annual
Report on Form 10-K in effect on the date of the execution of the Supplemental
Indenture and unaudited annual financial statements of any unconsolidated
subsidiaries of SDI or other entities, the financial statements of which are not
consolidated with those of SDI; and (ii) an annual report containing certain
information as described below.

 

10

--------------------------------------------------------------------------------


 

In addition, the foregoing annual report will include a description of SDI’s
business, properties, legal proceedings, matters submitted to a vote of security
holders, selected financial data, management’s discussion and analysis of
financial condition and results of operations, quantitative and qualitative
disclosures about the market risk, information about SDI’s directors, executive
officers and beneficial owners and changes in and disagreements with accountants
as required by the SEC rules and regulations applicable to Part I, Items 6, 7,
7A and 9 of Part II, and Part III of an Annual Report on Form 10-K in effect on
the date of the execution of the Supplemental Indenture.  SDI also shall be
required to provide copies of the foregoing financial statements and reports to
at least one market maker in fixed income securities.

 

However, as a result of the Proposed Amendments, SDI shall no longer be under
any obligation to provide holders of the Senior Notes with the following
information:

 

(i)                                   quantitative and qualitative disclosures
about the market risk for the first, second and third quarters of SDI’s fiscal
year as required by Item 3 of Part I of the Quarterly Report on Form 10-Q;

 

(ii)                                a discussion of the market for SDI’s common
equity, related stockholder matters and SDI’s purchases of equity securities as
required by Item 5 of Part II of an Annual Report on Form 10-K in effect on the
date of the execution of the Supplemental Indenture;

 

(iii)                             documents that are required to be filed as
exhibits to the Quarterly Report on Form 10-Q and the Annual Report on Form 10-K
by the applicable SEC rules and regulations;

 

(iv)                            audited annual financial statements of any
unconsolidated subsidiary of SDI or other entity, the financial statements of
which are not consolidated with those of SDI even if such subsidiary or other
entity meets the requirements of Rule 3-09 of Regulation S-X in effect on the
date of the execution of the Supplemental Indenture; and

 

(v)                               disclosure required to be provided in a
Current Report on Form 8-K within four business days following (or in Item 5 of
Part II of the Quarterly Report on Form 10-Q or Item 9B of Part II of the Annual
Report on Form 10-K if the required Current Report on Form 8-K was not filed in
compliance with the SEC rules and regulations), among other matters, SDI’s entry
into or termination of a material definitive agreement, the completion of
acquisition or disposition of assets, the creation of a direct financial
obligation, unregistered sales of equity securities, changes in the certifying
accountant, non-reliance on previously issued financial statements as well as
certain events related to the corporate governance and management matters.

 

In addition, SDI shall be under no obligation to (i) disclose its efforts to
test its system of internal control over financial reporting and disclosure
controls and procedures or any changes to or material weaknesses or significant
deficiencies in such system of internal control over financial reporting and
disclosure controls and procedures or (ii) comply with other requirements of
Item 4 of Part I of a Quarterly Report on Form 10-Q or Item 9A of Part II of the
Annual Report on Form 10-K.

 

SDI’s principal executive officer and principal financial officer will also be
under no obligation to sign certifications required by the Sarbanes-Oxley Act
and SEC rules and regulations promulgated under the Sarbanes-Oxley Act related
to, among other matters, the

 

11

--------------------------------------------------------------------------------


 

absence of material misstatements or omissions in the periodic reports filed
with the SEC and the fair presentation of SDI’s financial condition and results
of operations in such reports.

 

Moreover, there can be no assurance that the liquidity, market value and price
volatility of the Senior Notes will not be adversely affected by the
consummation of the Consent Solicitation.

 

See “Proposed Amendments to the Indenture” for a detailed description of the
Proposed Amendments.

 


PRINCIPAL TERMS OF THE CONSENT SOLICITATION


 

This section summarizes the terms of the Consent Solicitation.  While SDI
believes that this description covers the material terms of the Consent
Solicitation, this summary may not contain all the information that is important
to the Holder of the Senior Notes.  You should read carefully the entire
Statement and other documents SDI refers to or incorporates by references into
the Statement for a more complete understanding of the Consent Solicitation.

 


GENERAL


 

SDI is seeking Consents to all of the Proposed Amendments for the Indenture as a
single proposal.  Accordingly, any Consent purporting to consent to only some of
the Proposed Amendments will be deemed to be approval by a Holder as to all of
the Proposed Amendments.  On or promptly following the Expiration Date and upon
receipt of the Requisite Consents, SDI intends to execute the Supplemental
Indenture containing the Proposed Amendments.

 

Holders who deliver their properly completed, executed and dated Consents to the
Depositary on or prior to the Expiration Date shall be deemed to have validly
consented to the Proposed Amendments.  Holders who do not deliver their Consents
on or prior to the Expiration Date, shall be bound by the Proposed Amendments
upon the execution of the Supplemental Indenture by SDI and the Trustee.  The
adoption of the Proposed Amendments may have adverse consequences for Holders
who elect not to deliver their Consents.  See “Certain Significant
Considerations.”  If the Consent Solicitation is terminated or withdrawn, the
Indenture will remain in effect in its present form.

 


REQUISITE CONSENTS


 

Under Section 10.02 of the Indenture, approval of the Proposed Amendments
requires the written consent of the Holders of at least a majority in the
principal amount of the outstanding Senior Notes.  If the Requisite Consents are
received, the terms of the Indenture would permit and direct the Trustee to
consent to the Proposed Amendments and to execute the Supplemental Indenture.

 


RECORD DATE


 

SDI has established the close of business on April 21, 2005 as the Record Date. 
All Holders of the Senior Notes as of the Record Date, as reflected in the
records of the Trustee, are

 

12

--------------------------------------------------------------------------------


 

eligible to participate in the Consent Solicitation.  As of the Record Date,
there were 7 Holders of the Senior Notes and $73,594,000 in aggregate principal
amount of the Senior Notes was outstanding.

 


EXPIRATION; EXTENSION; AMENDMENT; TERMINATION


 

The Consent Solicitation expires at 5:00 p.m., New York City time, on May 27,
2005.  If the Requisite Consents are obtained before that time, the Consent
Solicitation will expire following receipt of the Requisite Consents.  SDI
expressly reserves the right to extend the Expiration Date at any time for such
period(s) as it may determine, in its sole discretion, from time to time by
giving written notice to the Depositary no later than 9:00 a.m., New York City
time, on the next business day after the previously announced Expiration Date.

 

SDI expressly reserves the right, at any time on or prior to the Expiration
Date, to:  (i) amend any of the terms of the Consent Solicitation in any manner
it deems necessary or advisable in its sole discretion; or (ii) terminate the
Consent Solicitation.

 

The Consent Solicitation may also be terminated after the Expiration Date and
prior to the effectiveness of the Proposed Amendments in SDI’s sole discretion,
whether or not the Requisite Consents have been received.

 

If the Consent Solicitation, or any of the Consent Documents, is amended prior
to the Expiration Date in a manner determined by SDI, in its sole discretion, to
constitute a material change to the terms of the Consent Solicitation, SDI shall
promptly disseminate additional Consent Solicitation materials and, if
necessary, extend the Expiration Date for a period deemed by SDI to be adequate
to permit Holders to consider such amendments.

 

Any such extension, amendment or termination of the Consent Solicitation will be
followed as promptly as practicable by a press release or written notice to the
Holders.

 


EFFECTIVE DATE OF THE PROPOSED AMENDMENTS


 

Provided the Requisite Consents are received, the Proposed Amendments will
become effective upon the execution of the Supplemental Indenture by SDI and the
Trustee.  If the Supplemental Indenture is executed, Holders of the Senior Notes
will be bound thereby, regardless of whether or not they consented to the
Proposed Amendments.  SDI intends to execute the Supplemental Indenture on or
promptly following the Expiration Date.

 


PROCEDURES FOR DELIVERING CONSENTS


 


GENERAL


 

Each Holder who delivers a Consent to the Proposed Amendments in accordance with
the procedures set forth in the Consent Documents is deemed to have validly
consented to the Proposed Amendments.

 

13

--------------------------------------------------------------------------------


 

To effectively consent to the Proposed Amendments, a properly completed Consent
(or a facsimile thereof) duly executed by the Holder must be received by the
Depositary at its address set forth on the back cover of this Statement on or
prior to the Expiration Date.  Consents should be sent only to the Depositary
and should not be sent to SDI.

 

If the Senior Notes are held of record by a broker, dealer, commercial bank,
trust company or other nominee and the beneficial owner of the Senior Notes
wishes to consent to the Proposed Amendments, the beneficial owner must promptly
contact and instruct such registered Holder to deliver a Consent to the
Depositary on the beneficial owner’s behalf.  Any beneficial owner of the Senior
Notes held of record by a DTC participant may direct the DTC participant through
which such beneficial owner’s Senior Notes are held to execute a Consent on such
beneficial owner’s behalf and deliver the executed Consent to the Depositary.

 

Consents by the Holder(s) of the Senior Notes should be executed in exactly the
same manner as the name(s) of such Registered Holder(s) appear(s) on the Senior
Notes.  If the Senior Notes to which a Consent relates are held of record by two
or more joint holders, all such holders should sign the Consent.  If a Consent
is signed by a trustee, partner, executor, administrator, guardian,
attorney-in-fact, officer of a corporation or other person acting in a fiduciary
or representative capacity, such person must so indicate when signing and must
submit with the Consent appropriate evidence of authority to execute the
Consent.  The Consent will be deemed to relate to the entire aggregate principal
amount of the Senior Notes registered in the name of such Holder.  If a Consent
is executed by a person other than the Holder of record, then it must be
accompanied by a proxy duly executed by the Holder.

 

The method of delivery of the Consent and any other required documents to the
Depositary is at the election and risk of the Holder and, except as otherwise
provided in the Consent, delivery will be deemed made only when the Consent or
any other required document is actually received by the Depositary.  If the
delivery is by mail, it is suggested that the Holder use registered mail with
return receipt requested, and that the mailing be made sufficiently in advance
of the Expiration Date to permit delivery to the Depositary prior to such date.

 

In no event should a Holder deliver the Senior Notes together with the Consent. 
Giving a Consent will not affect the Holder’s right to sell or transfer the
Senior Notes.

 


DETERMINATION OF VALIDITY


 

All questions as to the validity, form, eligibility (including time of receipt)
and acceptance of any delivered Consent pursuant to any of the procedures
described above shall be determined by SDI, in its sole discretion (which
determination shall be final and binding).  SDI reserves the absolute right to
reject any or all deliveries of any Consent determined by it not to be in proper
form or the acceptance of which would, in SDI’s opinion, be unlawful.  SDI also
reserves the absolute right, in its sole discretion, to waive any defect or
irregularity as to any delivery of any Consent of any particular Holder, whether
or not similar defects or irregularities are waived in the case of other
Holders.  SDI’s interpretation of the terms and conditions of the Consent
Solicitation, including the instructions to the Consent, shall be final and
binding.  Any defect or irregularity in connection with deliveries of Consents
must be cured within such time as

 

14

--------------------------------------------------------------------------------


 

SDI determines, unless waived by SDI.  Deliveries of Consents shall not be
deemed to have been made until all defects and irregularities have been waived
by SDI or cured.  None of SDI, the Trustee, or any other person shall be under
any duty to give notification of any defects or irregularities in deliveries of
Consents or shall incur any liability for failure to give any such notification.

 


REVOCATION OF CONSENTS


 

A Consent may be revoked by a Holder of the Senior Notes if the Depositary
receives the written Notice of Revocation of Consent (or a facsimile thereof) on
or prior to the Expiration Date.  A Holder desiring to revoke its Consent must
deliver to the Depositary the Notice of Revocation of Consent in the form
provided by SDI herewith.  The Notice of Revocation of Consent must be signed by
the Holder in the same manner as the Consent to which the Notice of Revocation
of Consent relates.  Notices of Revocation of Consent must be sent to the
Depositary at the address set forth on the back cover of this Statement in
accordance with the procedures set forth in the Consent Documents.

 

If the Consent Solicitation, or any of the Consent Documents, is amended prior
to the Expiration Date in a manner determined by SDI, in its sole discretion, to
constitute a material change to the terms of the Consent Solicitation, SDI shall
promptly disseminate additional Consent Solicitation materials and, if
necessary, extend the Expiration Date for a period deemed by SDI to be adequate
to permit Holders to consider such amendments and revoke their Consents.  See
“Principal Terms of the Consent Solicitation.”

 

SDI reserves the right to contest the validity of any Notice of Revocation of
Consent and all questions as to validity, including the time of receipt of any
Notice of Revocation of Consent, will be determined by SDI in its sole
discretion, which determination shall be final and binding on all parties.  None
of SDI, the Trustee, or any other person shall be under any duty to give
notification of any defects or irregularities with respect to any Notice of
Revocation of Consent or shall incur any liability for failure to give any such
notification.

 

A revocation of a Consent may be rescinded only by the execution and delivery of
a new Consent on or prior to the Expiration Date.  A Holder who delivered a
Notice of Revocation of Consent may thereafter deliver a new Consent by
following the procedures described in the Consent Documents at any time on or
prior to the Expiration Date.  See “Procedures for Delivering Consents.”

 

There are no appraisal or other similar statutory rights available to Holders in
connection with the Consent Solicitation.

 


UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS


 

The following is a general discussion of certain of the United States federal
income tax consequences of the Proposed Amendments that may be relevant to
Holders of the Senior Notes.  This summary does not describe all of the tax
consequences that may be relevant to a Holder in light of its particular
circumstances.  For example, it does not deal with special classes of

 

15

--------------------------------------------------------------------------------


 

Holders, such as banks, thrifts, real estate investment trusts, regulated
investment companies, insurance companies, partnerships or other pass-through
entities for United States federal income tax purposes, dealers and traders in
securities or currencies, or tax-exempt investors.  It also does not discuss
securities held as part of a hedge, straddle, “synthetic security” or other
integrated transaction.  This summary also does not address the tax consequences
to:  (i) Holders that have a functional currency other than the U.S. dollar, or
(ii) certain former citizens or residents of the United States.  Further, it
does not include any description of any United States federal estate, gift or
alternative minimum tax consequences or the tax laws of any state or local
government or of any foreign government that may be applicable to the
securities.

 

This summary is based on the Internal Revenue Code of 1986, as amended (the
“Code”), the Treasury regulations promulgated thereunder and administrative and
judicial interpretations thereof, all as of the date hereof, and all of which
are subject to change and/or differing interpretations, possibly on a
retroactive basis.  SDI has not requested, and will not request, a ruling from
the Internal Revenue Service (“IRS”) with respect to the statements made and the
conclusions reached in this summary.  There can be no assurance that the IRS
will not disagree with or challenge any of the conclusions set forth herein.

 

Holders should consult with their own tax advisors regarding the federal, state,
local and foreign income, franchise, personal property and any other tax
consequences of the Proposed Amendments discussed in this Consent Solicitation.

 

Under general principles of federal income tax law, the modification of a debt
instrument creates a deemed exchange of the original debt instrument for the
modified debt instrument upon which gain or loss is realized (a “Deemed
Exchange”) if the modified debt instrument differs materially either in kind or
in extent from the original debt instrument.  In general, a modification of a
debt instrument is a “significant modification,” and therefore results in a
Deemed Exchange, if, based on all the facts and circumstances and taking into
account certain modifications of the debt instrument collectively, the legal
rights or obligations that are altered and the degree to which they are altered
are “economically significant.”  A modification of a debt instrument that is not
a significant modification does not create a Deemed Exchange.

 

SDI intends to treat the Proposed Amendments as not constituting a significant
modification to the terms of the Senior Notes for U.S. federal income tax
purposes.  If the Proposed Amendments do not constitute a significant
modification to the terms of the Senior Notes for U.S. federal income tax
purposes, a Holder would not recognize any gain or loss, for U.S. federal income
tax purposes, upon the effectiveness of the Proposed Amendments, and would have
the same adjusted tax basis and holding period in the Senior Notes after the
adoption of the Proposed Amendments that such Holder had in the Senior Notes
immediately before such adoption.

 


DEPOSITARY AND INFORMATION AGENT


 

The Trustee has been appointed as Depositary for the Consent Solicitation.  All
Consents and correspondence sent to the Depositary should be directed to the
address set forth on the back cover of this Statement.  SDI has agreed to
indemnify the Depositary for certain liabilities,

 

16

--------------------------------------------------------------------------------


 

including liabilities under the federal securities laws.  The Trustee has agreed
to facilitate this Consent Solicitation as Depositary; however, the Trustee is
not passing upon the merits of this Consent Solicitation.

 

SDI will act as Information Agent with respect to the Consent Solicitation. 
Requests for additional copies of and questions relating to the Consent
Documents may be directed to the Information Agent at the address and telephone
number set forth on the back cover of this Statement.

 

In connection with the Consent Solicitation, directors, officers and regular
employees of SDI (who will not be specifically compensated for such services)
may solicit Consents by use of the mails, personally or by telephone, facsimile
or other means.

 


FEES AND EXPENSES


 

In addition to its customary fees, SDI will pay the Trustee, as Depositary,
reasonable and customary fees for its services and will reimburse it for its
out-of-pocket expenses in connection with the Trustee’s services as Depositary.

 

SDI will also pay brokerage firms and other custodians, nominees and fiduciaries
the reasonable out-of-pocket expenses incurred by them in forwarding copies of
this Statement and related documents to the beneficial owners of the Senior
Notes and in handling or forwarding deliveries of Consents on behalf of the
beneficial owners of the Senior Notes.

 

No commission or other remuneration will be paid or given, directly or
indirectly, in connection with this Consent Solicitation.

 


MISCELLANEOUS


 

SDI is not aware of any jurisdiction where the making of the Consent
Solicitation is not in compliance with the laws of such jurisdiction.  If SDI
becomes aware of any jurisdiction where the making of the Consent Solicitation
would not be in compliance with such laws, SDI will make a good faith effort to
comply with any such laws or may seek to have such laws declared inapplicable to
the Consent Solicitation.  If, after such good faith effort, SDI cannot comply
with any such applicable laws, the Consent Solicitation will not be made to (nor
will Consents be accepted from or on behalf of) the Holders of the Senior Notes
residing or having a principal place of business in each such jurisdiction.

 

From time to time, SDI or its affiliates may engage in additional Consent
Solicitations.  Any future Consent Solicitations may be on the same terms or on
terms that are more or less favorable to Holders of the Senior Notes than the
terms of this Consent Solicitation, as SDI may determine in its sole discretion.

 

17

--------------------------------------------------------------------------------


 

APPENDIX A

 

SUPPLEMENTAL INDENTURE

 

A-1

--------------------------------------------------------------------------------


 

SPECIAL DEVICES, INCORPORATED,

as Issuer

 

 

and

 

THE BANK OF NEW YORK,

as Successor Trustee

 

--------------------------------------------------------------------------------

 

THIRD SUPPLEMENTAL INDENTURE

 

Dated as of            , 2005

 

to

 

INDENTURE

 

Dated as of December 15, 1998

 

between

 

SPECIAL DEVICES, INCORPORATED, as Issuer

 

and

 

THE BANK OF NEW YORK, as Successor Trustee

 

--------------------------------------------------------------------------------

 

up to $150,000,000

 

11 3/8% Senior Subordinated Notes due 2008, Series A

11 3/8% Senior Subordinated Notes due 2008, Series B

 

A-2

--------------------------------------------------------------------------------


 

THIRD SUPPLEMENTAL INDENTURE, dated as of            , 2005, between Special
Devices, Incorporated, a Delaware corporation (the “Company”), and The Bank of
New York, a New York banking corporation, as successor trustee (the “Trustee”).

 

WHEREAS, SDI Acquisition Corp., a Delaware corporation (“SDI Acquisition”), has
heretofore executed and delivered to the Trustee an Indenture dated as of
December 15, 1998 (as amended, the “Indenture”), providing for the issuance of
its 11 3/8% Senior Subordinated Notes due 2008, Series A in the principal amount
of $100,000,000 (the “Initial Securities”) and its 11 3/8% Senior Subordinated
Notes due 2008, Series B (the “Exchange Securities” and, together with the
Initial Securities, the “Securities”); and

 

WHEREAS, SDI Acquisition merged with and into the Company and, in connection
with the First Supplemental Indenture, the Company assumed by operation of law
all of SDI Acquisition’s debts, liabilities, duties and obligations, including
SDI Acquisition’s obligations in respect of the Securities and under the
Indenture; and

 

WHEREAS, The Bank of New York acquired the corporate trust assets of United
States Trust Company of New York as of April 18, 2001, in accordance with which
The Bank of New York became the successor trustee under the Indenture; and

 

WHEREAS, pursuant to that certain Consent Solicitation Statement dated April 26,
2005 (the “Statement”), the Company solicited the consent of the Holders of the
Securities to certain amendments to the Indenture; and

 

WHEREAS, in accordance with Section 10.02 of the Indenture, the Company has
obtained the written consent of the Holders of a majority in principal amount of
the Securities outstanding as of April 21, 2005 to the amendments of the
Indenture set forth in the Statement; and

 

WHEREAS, all conditions and requirements necessary to make this Third
Supplemental Indenture a valid, binding and legal instrument, in accordance with
its terms upon the Company and the Trustee, have been performed and fulfilled by
the applicable parties hereto and the execution and delivery thereof have been
in all respects duly authorized by the applicable parties hereto.

 

NOW, THEREFORE, in consideration of the above premises, and for the purpose of
memorializing the amendments to the Indenture consented to by the Holders of the
Securities, each party agrees, for the benefit of the others and for the equal
and ratable benefit of the Holders of the Securities, as follows:

 

A-3

--------------------------------------------------------------------------------


 

ARTICLE ONE

 

AMENDMENT OF INDENTURE

 

SECTION 1.01.                 Amendment and Restatement of Section 4.12.

 

Section 4.12 of the Indenture is hereby amended and restated in its entirety to
read as follows:

 

SECTION 4.12                    Reports to Holders.

 

The Company shall supply to the Trustee and each Holder of Securities, or supply
to the Trustee for forwarding to each such Holder, without cost to such Holder,
(a) on a quarterly basis, no later than 45 days after the end of each of the
first three fiscal quarters of each of the Company’s fiscal years during which
the Securities remain outstanding, the information required by the following
items of Form 10-Q as in effect on the effective date of this Third Supplemental
Indenture (which incorporates by reference Regulations S-K and S-X of the Rules
and Regulations of the Securities and Exchange Commission) in the form of: (1) a
quarterly report which includes: (i) Item 2 of Part I of Form 10-Q; and (ii)
Items 1, 2, 3 and 4 of Part II of Form 10-Q; and (2) unaudited quarterly
financial statements which comply with the requirements of Item 1 of Part I of
Form 10-Q; and (b) no later than 90 days after the end of each of the Company’s
fiscal years during which the Securities remain outstanding, the information
required by the following items of Form 10-K as in effect on the effective date
of this Third Supplemental Indenture (which incorporates by reference
Regulations S-K and S-X of the Rules and Regulations of the Securities and
Exchange Commission) in the form of: (1) an annual report which includes: (i)
Part I of Form 10-K, (ii) Items 6, 7, 7A and 9 of Part II of Form 10-K, and
(iii) Part III of Form 10-K; and (2) audited financial statements which comply
with the requirements of Item 8 of Part II of Form 10-K as well as unaudited
annual financial statements of any unconsolidated subsidiaries or other entities
if such separate financial statements would be required under Rule 3-09 of
Regulation S-X as in effect on the effective date of this Third Supplemental
Indenture, provided that, nothing contained herein shall require the Company to
provide audited financial statements of such unconsolidated subsidiaries or
other entities.  Notwithstanding any language to the contrary, nothing in this
Section 4.12 shall require the Company or its auditors to comply with Item 4 of
Part I of Form 10-Q or Item 9A of Part II of Form 10-K as in effect on the
effective date of this Third Supplemental

 

A-4

--------------------------------------------------------------------------------


 

Indenture or to review the quarterly or annual reports described above unless
such requirements are imposed under generally accepted accounting principles or
other accounting pronouncements or are necessary in order for the auditors to
provide an opinion on the Company’s financial statements.  In addition, the
Company shall make available copies of such financial statements and reports to
one or more market makers in fixed income securities.  Delivery of such reports,
information and documents to the Trustee is for informational purposes only and
the Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on Officers’
Certificates).

 

SECTION 1.02.                 Amendment and Restatement of Section 13.02.

 

Section 13.02 of the Indenture is hereby amended and restated in its entirety to
read as follows:

 

SECTION 13.02.           Notices.

 

Any notice or communication shall be sufficiently given if in writing and
delivered in person, by facsimile and confirmed by overnight courier, or mailed
by first-class mail addressed as follows:

 

if to the Company and the Guarantors:

 

Special Devices, Incorporated

14370 White Sage Road

Moorpark, California  93021

 

Attention:  Chief Executive Officer

 

Facsimile:

(805) 553-1208

Telephone:

(805) 553-1200

 

with copies to:

 

J.F. Lehman & Company, Inc.

450 Park Avenue, 6th Floor

New York, New York  10022

 

A-5

--------------------------------------------------------------------------------


 

Attention:                                         Louis N. Mintz

 

Facsimile:

(212) 634-1162

Telephone:

(212) 634-1174

 

and

 

Blank Rome LLP

The Watergate

600 New Hampshire Avenue, NW

Washington, DC  20037

 

Attention:  Barbara D. Linney, Esq.

 

Facsimile:

(202) 572-8378

Telephone:

(202) 772-5935

 

if to the Trustee:

 

The Bank of New York

101 Barclay Street

8th Floor West

New York, New York  10286

 

Attention:  Corporate Trust Administration

 

 

Facsimile:

(212) 815-5707

Telephone:

(212) 815-3067

 

Each party by notice to the others may designate additional or different
addresses for subsequent notices or communications.

 

Any notice or communication mailed, first-class, postage prepaid, to a Holder,
including any notice delivered in connection with TIA § 310(b), TIA § 313(c),
TIA § 314(a) and TIA § 315(b), shall be mailed to such Holder at the address as
set forth on the list maintained pursuant to Section 2.05 and shall be
sufficiently given to him if so mailed within the time prescribed.  To the
extent required by the TIA, any notice or communication shall also be mailed to
any Person described in TIA § 313(c).

 

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.  Except for a notice
to the Trustee, which is deemed given only when received, if a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

 

A-6

--------------------------------------------------------------------------------


 

ARTICLE TWO

 

MISCELLANEOUS PROVISIONS

 

SECTION 2.01                    Terms Defined.

 

For all purposes of this Third Supplemental Indenture, except as otherwise
defined or unless the context otherwise requires, terms used in capitalized
forms in this Third Supplemental Indenture and defined in the Indenture have the
meanings specified in the Indenture.

 

SECTION 2.02                    Indenture.

 

Except as amended hereby, the Indenture and the Securities are in all respects
ratified and confirmed and all the terms shall remain in full force and effect.

 

SECTION 2.03                    Governing Law.

 

THIS THIRD SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS.

 

SECTION 2.04                    Successors.

 

All agreements of the Company in this Third Supplemental Indenture and the
Securities shall bind their respective successors.  All agreements of the
Trustee in this Third Supplemental Indenture shall bind its successors.

 

SECTION 2.05                    Duplicate Originals.

 

The parties may sign any number of copies of this Third Supplemental Indenture. 
Each signed copy shall be an original, but all of them together shall represent
the same agreement.

 

SECTION 2.06                    Trustee Disclaimer.

 

The Trustee accepts the amendment of the Indenture effected by this Third
Supplemental Indenture and agrees to execute the trust created by the Indenture
as hereby amended, but only upon the terms and conditions set forth in the
Indenture, including the terms and provisions defining and limiting the
liabilities and responsibilities of the Trustee, which terms and provisions
shall in like manner define and limit its liabilities and responsibilities in
the performance of the trust created by the Indenture as hereby amended and,
without limiting the generality of the foregoing, the Trustee shall not be
responsible in any manner whatsoever for or with respect to any of the recitals
or statements contained herein, all of which recitals or statements are made
solely by the Company, or for or with respect to (i) the validity or sufficiency
of the terms of this Third Supplemental Indenture or any of the terms or
provisions hereof, (ii) the proper authorization hereof by the Company by
corporate action or otherwise, (iii) the due execution hereof by the Company or
(iv) the consequences (direct or indirect and

 

A-7

--------------------------------------------------------------------------------


 

whether deliberate or inadvertent) of any amendment herein provided for, and the
Trustee makes no representation with respect to any such matters.

 

[Signature Page Follows]

 

A-8

--------------------------------------------------------------------------------


 

SIGNATURES

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed, all as of the date first written above.

 

 

SPECIAL DEVICES, INCORPORATED,

 

as Issuer

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Thomas W. Cresante

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK,

 

as Successor Trustee

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Jeremy Finkelstein

 

 

Title:

Assistant Vice President

 

A-9

--------------------------------------------------------------------------------


 

CONSENT SOLICITATION STATEMENT

 

SPECIAL DEVICES, INCORPORATED

 

Questions and requests for assistance or additional copies of the Consent
Documents may be directed to SDI, as Information Agent, at the following
address:

 

Special Devices, Incorporated
14370 White Sage Road
Moorpark, California  93021
Attention:  James E. Reeder
Telephone: (805) 553-1200
Facsimile:  (805) 553-1208

 

Holders should retain their Senior Notes and not deliver any such Senior Notes
to the Depositary or the Information Agent.  Duly executed Consents should be
sent to the Depositary at the address provided below in accordance with the
instructions set forth in the Consent Documents.

 

 

By Mail, Hand Delivery or Courier:

 

By Facsimile:

 

 

 

The Bank of New York

 

(212) 298-1915

Corporate Trust Operations

 

Attn: Ms. Giselle Guadalupe

Reorganization Unit

 

 

101 Barclay Street - Floor 7 East

 

 

New York, New York 10286

 

 

Attn: Ms. Giselle Guadalupe

 

 

 

--------------------------------------------------------------------------------